Case 9:20-cv-80147-RLR Document 69 Entered on FLSD Docket 11/02/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                       CASE NO. 9:20-CV-80147-ROSENBERG/REINHART

   JANE KOE,

        Plaintiff,

   v.

   AMAR CHANDER MAINI, et al.

     Defendants.
  ________________________________/


                     ORDER GRANTING PLAINTIFF’S MOTION TO AMEND

           This cause comes before the Court on Plaintiff’s Motion for Leave to File a Third Amended

  Complaint. DE 61. After reviewing the Motion and noting that the Defendants who have been

  served in this case have not opposed the relief sought, the Court finds good cause exists to grant

  the relief requested. Specifically, the Court is persuaded by Plaintiff’s assurance that her newly

  retained counsel will help to “clean up” her lawsuit and “streamline” her claims. See DE 61 at 1.

  Accordingly, Plaintiff’s Motion for Leave to File a Third Amended Complaint [DE 61] is hereby

  GRANTED. Plaintiff shall file as a separate docket entry, pursuant to Local Rule 15.1, a Third

  Amended Complaint by no later than November 30, 2020. Although Plaintiff requests the

  permission of this Court for her attorney to file an entry of appearance, no such permission is

  required under federal or local rules.

           The Court also notes that, while there is no specific time limit for serving an individual in

  a foreign country under the Federal Rules of Civil Procedure, Plaintiff’s complaint may be

  dismissed upon a showing that she has failed to “exercise diligence” in attempting to serve the

  foreign Defendants named in her Second Amended Complaint. See Harris v. Orange S.A., 636 F.
Case 9:20-cv-80147-RLR Document 69 Entered on FLSD Docket 11/02/2020 Page 2 of 2




  App'x 476, 485–86 (11th Cir. 2015). Thus, Plaintiff is ORDERED to submit a Status Report to

  the Court on her progress with respect to international service by no later than February 1, 2021,

  one year from the date when she filed her original Complaint. See DE 1. Failure to comply with

  the requirement to submit a Status Report may result in dismissal of this action as to the unserved

  foreign defendants without further notice of the court.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 30th day of October,

  2020.



                                                       _______________________________
                                                       ROBIN L. ROSENBERG
                                                       UNITED STATES DISTRICT JUDGE

  Copies furnished to: Counsel of Record
